Gilbert, J.
The question propounded, by the Court of Appeals consists of a copy of the petition in a ease, with the exception of the formal parts, including a contract attached to the petition as an exhibit, and concludes with the inquiry: “Under the facts and circumstances set forth in the petition, did the defendant national bank have the power to make the above-stated contract?” The only question raised in the case is whether the trial court erred in “sustaining the general demurrer of the defendant and dismissing the petition of plaintiff.” A proper ruling upon the assignment of error on that judgment depends solely upon a determination of the question, “did the defendant national bank have the power to make the above-stated contract?” To answer that question is to decide the entire ease which involves a mixed question of law and fact; and under repeated rulings of this court, “where a certified question of law does not propound a distinct issue of law, but in effect calls for a decision of the whole case, this court need not . . answer it.” No unmixed question of law beifag presented, we do not answer the question propounded. Lynch v. Southern Express Co., 146 Ga. 68 (4) (90 S. E. 527) ; Johnston v. Brenau College, 146 Ga. 182 (6) (91 S. E. 85) ; Louisville &c. R. Co. v. Hood, 149 Ga. 829 (2), 834 (102 S. E. 521) ; English v. Rosenkrantz, 150 Ga. 817 (105 S. E. 613); Washington &c. Co. v. Stanton, 157 Ga. 885 (2) (123 S. E. 612); Bull v. Carpenter, 158 Ga. 360 (123 S. E. 614).

All the Justices concur.